Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Non-Final Office action based on the 16/045537 application response filed on 04/29/2021.
Claims 1-8 & 13-19 are pending and have been fully considered.

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. 
With respect to the instant claims, after further consideration, the examiner has determined that the prior art indicated through the further search After-Final still reads on the instant claim language. Likely amendment more than what was discussed after-final (specification of a specific vacuum source connection) will be needed to remedy this, as “open to atmosphere,” was not determined to help out with respect to overcome the instantly recited structures, as atmosphere is not really a structural limitation and almost anything is capable of being open to the atmosphere.
Since the instantly used prior art was not used in the last rejection, but only lightly discussed through an interview after-final, applicant’s arguments are considered moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The reasons for this are shown in the above rejection.
The examiner would also like to continue to point out that the instant claims are still very broad structurally, which allows art that may not be exactly the same thing( as shown in YIN), read on the instantly claimed device. 
All claims remain rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 7 & 8, they define a method or method steps, while the instant invention is drawn towards a device. Therefore, it is unclear if they further limit the parent claim. Please clear up in the claim language.


Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-8, & 13-19 are rejected under 35 U.S.C. 103(a) as being obvious over YIN in US 20130001145 in view of MENDOZA in US 20200124508.
	With respect to Claims 1-5 & 13-16, YIN et al. teach of micro-machined flow distributor having a substrate, holes extending through the substrate, and channels in fluid communication with the holes. YIN et al more specifically with respect to the instant claim teach of a chromatography column that comprises a tube, an extraction medium, and at least one micro-machined frit. The tube has an inlet/well end and an opposed outlet end. The extraction medium is contained within the tube and comprises particles having an average dimension. The at least one frit can be positioned proximate one of the inlet end and outlet end of the tube. The frit can comprise a first substrate having a first surface, an oppositely disposed second surface, and a thickness. The first substrate can define a plurality of first holes extending through the thickness(when placed at the inlet end, can read on the instant claim language of an inlet holes comprising a plurality of holes of smaller size). Each of the first holes can have a first end positioned on the first surface and an opposed second end positioned on the second surface. For each hole, the first end can be aligned with the second end. The holes can provide fluid communication through the substrate(paragraph 0009). YIN et al. further teach of an inlet hole comprising many other holes that connect to a channel/channels(abstract) and the holes varying in shape and size or being of the 
  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	If this is not obvious to one of ordinary skill in the art though, MENDOZA et al. is used to remedy this. More specifically, MENDOZA et al. teach of devices can be used with various sample collection and dispensing devices (such as the flow distributor 
	With respect to Claim 6-8, & 17-19 MENDOZA teach of the device being capable of being connected to a blub pipette or syringe (both which could be used as a vacuum type pump)(paragraph 0067). The devices of MEDOZA and YIN would also be capable of performing the method steps as instantly claimed in Claim 7-8, though as the instant claims are drawn towards a device, it is unclear if they further limit the parent claim structurally and need correction to do so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797